 Case 20-41592         Doc 249     Filed 04/07/21 Entered 04/07/21 15:15:21           Desc Main
                                   Document      Page 1 of 19



                       UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA
_____________________________________________

In re:
                                                             Case No. 20-41592
The Comet Clothing Company, LLC,

                        Debtor.                              Chapter 11 Case, Subchapter V
______________________________________________

              NOTICE OF HEARING AND APPLICATION FOR ALLOWANCE OF
                           COMPENSATION FOR TRUSTEE

         1.      Mary F. Sieling, the Subchapter V trustee, moves the court for entry of an order

approving her application for allowance of compensation.

         2.    The court will hold a hearing on this application at 9:30 am on Tuesday, May 4,

 2021, before the Honorable William J. Fisher, in Courtroom 2B, U.S. Courthouse, 316 N.

 Robert Street, St. Paul, Minnesota, or as soon thereafter as counsel can be heard.

         3.      Any response to the relief requested herein must be filed and delivered not later

 than Thursday, April, 29, 2021, which is five days before the time set for the hearing (including

 Saturdays, Sundays, and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS

 TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A

 HEARING.

         4.      This court has jurisdiction over this application under 28 U.S.C. §§ 157 and 1334,

 Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding. The

 petition commencing this case under chapter 11 was filed on June 12, 2020. The case is now

 pending in this court.

         5.      This application arises under 11 U.S.C. §§ 326 and 330. This application is filed

under Fed. R. Bankr. P. 2016 and Local Rules 2016-1 and 9013-4. This application was served in

accordance with Local Rule 2002-1(b)(2), upon all parties listed in the debtor’s creditor matrix.
 Case 20-41592        Doc 249      Filed 04/07/21 Entered 04/07/21 15:15:21          Desc Main
                                   Document      Page 2 of 19



        6.      On June 15, 2020, the Applicant was appointed as Subchapter V trustee. A copy

of the notice of appointment of the applicant is attached as Exhibit A.

        7.      The applicant did not receive a retainer fee in this case.

        8.      On January 4, 2021, the Applicant was awarded compensation in the amount of

$22,011.00 [ECF. No. 192], which was ordered pursuant to an application for compensation filed

on November 30, 2020 [ECF No. 178].             The debtor has not yet paid the Applicant such

compensation.

        9.      The debtor’s plan of reorganization was confirmed on March 25, 2021 [ECF No.

241].

        10.     To the best of the Applicant's belief, there are other unpaid administrative

expenses, including those owed to the law firm of Fabyanske, Westra, Hart & Thomson and Go

Intellectual Capital, LLC.

        11.     The Applicant has not made an agreement and there is no understanding between

the Applicant and any other entity for the sharing of compensation to be received for services

rendered in connection with this case or in connection with this application.

        12.     The Applicant has performed actual and necessary services in the exercise and

furtherance of her duties under the bankruptcy code. Attached as Exhibit B are statements of fees

incurred November 18, 2020 through April 6, 2021, and billed at an hourly rate of $330.00. As

required by Local Rule 2016-1, those statements contain an itemization of time separated by task

or proceeding, (i) a description of the task or proceeding, (ii) a detailed list and description of

each increment of time expended on the task or proceeding, and (iii) the name and capacity of

the person who expended the time. The Applicant expended a total of 11.7 hours for services
 Case 20-41592        Doc 249     Filed 04/07/21 Entered 04/07/21 15:15:21            Desc Main
                                  Document      Page 3 of 19



rendered during the time described and requests allowance of compensation in the amount of

$3,861.00.

         13.   The following sets forth in narrative form the services that the Applicant

preformed in her capacity as Subchapter V trustee: correspondence by telephone and written

correspondence with the debtor’s attorney and the attorneys for the secured creditor regarding

issues with and objections to the plan provisions in an effort to facilitate negotiations toward a

consensual plan; the trustee analyzed certain court pleadings, including the modified plans, plan

exhibits and the objection to the plan; and the trustee participated in the court status conferences

and confirmation hearings.

         14.   The following table summarizes the hours spent on each area of work:

Category                                    Billing Rate       Hours Billed           Billed Value
Communication with counsel re plan            $330.00              7.1                   $2,343.00
negotiations
Analyze pleadings and plan                    $330.00                2.0                   $660.00
documents
Court Status Conference and Hearings          $330.00                2.6                   $858.00
Total                                                               11.7                 $3,861.00


         15.   All services for which compensation is requested were performed as the trustee or

on behalf of the trustee.

         16.   Exhibit B also reflects a statement of actual costs and expenses incurred on behalf

of the trustee from December 1, 2020 through April 7, 2021. Actual costs and expenses incurred

on behalf of the trustee during that time totaled $446.25. Outside charges were billed at actual

costs.

         17.   The Applicant seeks total compensation of $3,861.00 and total expenses of

$446.25.

         WHEREFORE, Applicant requests the court enter an order:
 Case 20-41592         Doc 249   Filed 04/07/21 Entered 04/07/21 15:15:21          Desc Main
                                 Document      Page 4 of 19



       1.     Allowing the Applicant compensation in the amount of $3,861.00 for fees.

       2.     Allowing the Applicant reimbursement of expenses in the amount of $446.25.

       3.     Allowing the debtor to pay Mary F. Sieling compensation for the period

November 18, 2020 through April 6, 2021, in the amount of $3,861.00 and expenses in the

amount of $446.25 for a total of $4,307.25.


                                       By:/e/ Mary F. Sieling
Dated: April 7, 2021                          Mary F. Sieling, Subchapter V Trustee
                                              150 South Fifth Street, Suite 3125
                                              Minneapolis, MN 55402
                                              612-465-0990
                                              mary@mantylaw.com




                                       VERIFICATION

        I, Mary F. Sieling, trustee, the applicant herein, verify that I have read the foregoing
application and declare under penalty of perjury that the foregoing is true and correct according
to the best of my knowledge, information and belief.



       Dated: April 7, 2021
 Case
 Case20-41592
      20-41592 Doc
               Doc249 Filed06/15/20
                   14 Filed 04/07/21 Entered
                                      Entered06/15/20
                                              04/07/2111:12:10
                                                      15:15:21 Desc
                                                               DescMain
                                                                    Main
                       Document
                        Document    Page 5 of 19
                                     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


IN RE:    The Comet Clothing Company, LLC
                                                             CASE NO. 20-41592
            Debtor(s)                                        CHAPTER 11


                 NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

      Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

                                         Mary F. Sieling
                                401 Second Avenue North, Suite 400
                                     Minneapolis, MN 55401
                                       mary@mantylaw.com


      The trustee’s verified statement of disinterestedness and anticipated rate of compensation

is attached to this notice.



Date: June 15, 2020                          James L. Snyder
                                             Acting United States Trustee
                                             Region 12

                                             By: /s/ James L. Snyder___           ____________




                                              Exhibit A
 Case
 Case20-41592
      20-41592 Doc
               Doc249 Filed06/15/20
                   14 Filed 04/07/21 Entered
                                      Entered06/15/20
                                              04/07/2111:12:10
                                                      15:15:21 Desc
                                                               DescMain
                                                                    Main
                       Document
                        Document    Page 6 of 19
                                     Page 2 of 2



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


IN RE: The Comet Clothing Company, LLC                           CASE NO. 20-41592

        Debtor.                                                  CHAPTER 11



                  VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

        In connection with the United States Trustee’s Notice of Appointment of me as

Subchapter V trustee in this proceeding, I hereby verify that I am a “disinterested person” as

defined by 11 U.S.C. §101(14) in that I:

               (a)     am not a creditor, equity security holder or insider of the debtor;

               (b)     am not, and was not, within two years before the date of filing of the
                       petition, a director, officer, or employee of the debtor; and

               (c)     do not have an interest materially adverse to the interest of the estate or of
                       any class of creditors or equity security holders, by reason of any direct or
                       indirect relationship to, connection with, or interest in, the debtor, or for
                       any other reason.

        Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate seeking compensation

for my service in this case at an hourly rate of $330.00, in addition to seeking reimbursement for

any actual and necessary expenses I incur.

        I hereby accept my appointment as subchapter V trustee in this case pursuant to FRBP

2008.


Dated: June 15, 2020                                       /s/_Mary F. Sieling__________________
                                                           Mary F. Sieling (#389983)
                                                           401 Second Avenue North, Suite 400
                                                           Minneapolis, MN 55401
                                                           Phone: (612) 465-0901
                                                           Email: mary@mantylaw.com

                                                  1

                                               Exhibit A
         Case 20-41592        Doc 249      Filed 04/07/21 Entered 04/07/21 15:15:21          Desc Main
                                           Manty  & Associates,
                                           Document             P.A.
                                                         Page 7 of 19
                                                 150 South Fifth Street
                                                       Suite 3125
                                                Minneapolis, MN 55402
                                                Fed. ID No. XX-XXXXXXX


Invoice submitted to:                                               April 7, 2021
Mary F. Sieling
150 South Fifth Street
Suite 3125
Minneapolis, MN 55402
In Reference To:
                Comet Clothing Company Ch. 11
                Bky Case No.: 20-41592
Invoice #14712

             Professional Services

                                                                                            Hrs/Rate      Amount

 11/18/2020 MFS Call with debtor and Fanatics group re plan negotiations                        0.60       198.00
                                                                                              330.00/hr

 11/19/2020 MFS Receive email from P. Ratelle re plan negotiations                              0.20        66.00
                                                                                              330.00/hr

 11/23/2020 MFS Call with P. Ratelle re settlement with Fanatics                                0.30        99.00
                                                                                              330.00/hr

 11/24/2020 MFS Email A. Gallo re settlement                                                    0.20        66.00
                                                                                              330.00/hr

 12/15/2020 MFS Analyze second plan of reorganization filed by debtor (.5)                      0.50       165.00
                                                                                              330.00/hr

 12/16/2020 MFS Participate in status conference (.2)                                           0.20        66.00
                                                                                              330.00/hr

   1/6/2021 MFS Email P. Ratelle re plan negotiations (.1)                                      0.10        33.00
                                                                                              330.00/hr

  1/11/2021 MFS Call with P. Ratelle re update on negotiations with Fanatics.                   0.10        33.00
                                                                                              330.00/hr

  1/14/2021 MFS Email P. Ratelle and A. Gallo re plan resolution (.1)                           0.10        33.00
                                                                                              330.00/hr

  1/19/2021 MFS Receive email from A. Gallo re plan and respond to same (.4)                    0.40       132.00
                                                                                              330.00/hr

  1/25/2021 MFS Analyze operating report (.3)                                                   0.30        99.00
                                                                                              330.00/hr

  1/26/2021 MFS Analyze objection to plan filed by FRG (.8); Call with P. Ratelle re plan       0.90       297.00
                and objection (.1)                                                            330.00/hr




                                                        Exhibit B
Mary F. Sieling
         Case 20-41592         Doc 249      Filed 04/07/21 Entered 04/07/21 15:15:21            Desc Main
                                            Document      Page 8 of 19


                                                                                                             Page       2
                                                                                               Hrs/Rate        Amount

  1/28/2021 MFS Draft letter to A. Gallo re plan and objection (.5)                                0.50         165.00
                                                                                                 330.00/hr

  1/29/2021 MFS Call with A. Gallo re plan objections                                              0.40         132.00
                                                                                                 330.00/hr

   2/1/2021 MFS Prepare for preliminary hearing on confirmation (.3); Participate in               1.80         594.00
                preliminary hearing on confirmation (1.1); call with P. Ratelle on plan          330.00/hr
                negotiations (.3); email A. Gallo re plan negotiations (.1)

   2/2/2021 MFS Receive email from A. Gallo re settlement and analyze position (.3); call          1.00         330.00
                with P. Ratelle re settlement (.3); review debtor's offer and respond to P.      330.00/hr
                Ratelle with comments (.4)

   2/3/2021 MFS Call with P. Ratelle re plan negotiations (.2); email A. Gallo re same (.3);       0.70         231.00
                second call with P. Ratelle re negotiation (.1); email A. Gallo re same (.1)     330.00/hr

   2/4/2021 MFS Call with P. Ratelle and A. Gallo re proposed plan revisions (.2); call with       0.40         132.00
                P. Ratelle re same (.1); email clerk re continuance (.1)                         330.00/hr

  2/10/2021 MFS Email with P. Ratelle re plan settlement progress                                  0.10             33.00
                                                                                                 330.00/hr

  2/11/2021 MFS Review subordination agreement and email P. Ratelle re same (.4)                   0.40         132.00
                                                                                                 330.00/hr

  2/19/2021 MFS Call with P. Ratelle re status of plan negotiations (.2); email clerk re           0.30             99.00
                continued hearing (.1)                                                           330.00/hr

  2/24/2021 MFS Call with P. Ratelle re status of plan negotiations (.2)                           0.20             66.00
                                                                                                 330.00/hr

  2/25/2021 MFS Participate in Status conference re confirmation                                   0.30             99.00
                                                                                                 330.00/hr

   3/9/2021 MFS Call with P. Ratelle re plan negotiations (.2); email P. Ratelle re revision       0.30             99.00
                to plan (.1)                                                                     330.00/hr

  3/10/2021 MFS Attend status conference on plan confirmation (.2); Call with P. Ratelle on        0.40         132.00
                status of negotiations (.2)                                                      330.00/hr

  3/16/2021 MFS Email with P. Ratelle re update on plan settlement                                 0.10             33.00
                                                                                                 330.00/hr

  3/24/2021 MFS Review proposed confirmation order (.2); email P. Ratelle re comments              0.40         132.00
                on changes (.2)                                                                  330.00/hr

  3/25/2021 MFS Participate in confirmation hearing.                                               0.50         165.00
                                                                                                 330.00/hr

                  For professional services rendered                                              11.70      $3,861.00




                                                         Exhibit B
Mary F. Sieling
         Case 20-41592           Doc 249      Filed 04/07/21 Entered 04/07/21 15:15:21   Desc Main
                                              Document      Page 9 of 19


                                                                                                  Page     3
               Additional Charges :

                                                                                                     Amount

  12/1/2020 Service Fee                                                                               231.00

   4/7/2021 Service Fee                                                                               215.25

                  Total additional charges                                                           $446.25


                  Total amount of this bill                                                        $4,307.25

                  Previous balance                                                                $22,011.00


               Balance due                                                                        $26,318.25




                                                  Timekeeper Summary
Name                                                                             Hours     Rate      Amount
Mary Sieling                                                                     11.70   330.00    $3,861.00




                                                        Exhibit B
 Case 20-41592          Doc 249    Filed 04/07/21 Entered 04/07/21 15:15:21           Desc Main
                                   Document      Page 10 of 19




                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
_____________________________________________

In re:
                                                              Case No. 20-41592

The Comet Clothing Company, LLC,

                        Debtor.
______________________________________________

                                              ORDER

         This matter came before the court on the motion of Mary F. Sieling, Subchapter V

trustee, for allowance of compensation.

         IT IS ORDERED:

      1.          The application is allowed in the amount of $3,861.00 for fees and $446.25 for
expenses.

       2.      The debtor is authorized to pay Mary F. Sieling the sum of $4,307.25 which
represents total fees incurred from November 18, 2020 through April 6, 2021 in the amount of
$3,861.00 and expenses in the amount of $446.25.




         Dated:                                        ________________________________
                                                       William J. Fisher
                                                       United States Bankruptcy Judge
            Case 20-41592         Doc 249       Filed 04/07/21 Entered 04/07/21 15:15:21                Desc Main
                                                Document      Page 11 of 19
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                         DISTRICT OF MINNESOTA

 6    IN RE:                                                       CASE NO: 20-41592
       The Comet Clothing Company, LLC                             DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 4/7/2021, I did cause a copy of the following documents, described below,
12   Notice of Hearing and Application for Allowance of Compensation for Trustee

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant
22   to Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as
     if fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 4/7/2021
25                                                             /s/ Mary F. Sieling
                                                               Mary F. Sieling
26                                                             Subchapter V Trustee
                                                               150 South Fifth Street, Suite 3125
27                                                             Minneapolis, MN 55402
                                                               612 465 0990
28
              Case 20-41592            Doc 249         Filed 04/07/21 Entered 04/07/21 15:15:21                         Desc Main
1                                                      Document      Page 12 of 19

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                           DISTRICT OF MINNESOTA
5
        IN RE:                                                           CASE NO: 20-41592
6
        The Comet Clothing Company, LLC                                  CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 4/7/2021, a copy of the following documents, described below,

     Notice of Hearing and Application for Allowance of Compensation for Trustee
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 4/7/2021
23

24

25
                                                                            Jay S. Jump
26
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
27
                                                                            Mary F. Sieling
                                                                            Subchapter V Trustee
28
                                                                            150 South Fifth Street, Suite 3125
                                                                            Minneapolis, MN 55402
            Case 20-41592
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 249SERVED
                                            Filed
                                                VIA04/07/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/07/21 15:15:21    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  13 of 19 NOTICE THROUGH THE CM/ECF SYSTEM
FIRST CLASS                              FIRST CLASS                               FIRST CLASS
ROBERT TRUAX CEO                         ERICA H MACDONALD                         CHARLES P RETTIG COMMISSIONER
THE COMET CLOTHING COMPANY LLC           US ATTORNEY FOR DISTRICT OF MN            INTERNAL REVENUE SERVICE
6117 BLUE CIRCLE DRIVE STE 100           316 N ROBERT ST SUITE 404                 1111 CONSTITUTION AVE NW
MINNETONKA MN 55343                      ST PAUL MN 55101                          WASHINGTON DC 20224




FIRST CLASS                              CASE INFO
CYNTHIA BAUERLY REVENUE COMMISSIONER     1LABEL MATRIX FOR LOCAL NOTICING          FABYANSKE WESTRA HART THOMSON PA
MN DEPT OF REVENUE COLLECTION DIV        08644                                     333 SOUTH SEVENTH ST
PO BOX 64564                             CASE 20-41592                             STE 2600
ST PAUL MN 55146-0564                    DISTRICT OF MINNESOTA                     MINNEAPOLIS MN 55402-2437
                                         MINNEAPOLIS
                                         WED APR 7 14-50-41 CDT 2021


                                         CM/ECF E-SERVICE                          DEBTOR
GO INTELLECTUAL CAPITAL LLC              (+) NORTH MILL CAPITAL LLC                THE COMET CLOTHING COMPANY LLC
800 LASALLE AVE                          CO MASLON LLP                             6117 BLUE CIRCLE DRIVE
STE 1620                                 3300 WELLS FARGO CENTER                   SUITE 100
MINNEAPOLIS MN 55402-2033                90 SOUTH 7TH STREET                       MINNETONKA MN 55343-9178
                                         MINNEAPOLIS MN 55402-4104



EXCLUDE
MINNEAPOLIS                              1 EDI SOURCE                              1WORLDSYNC
301 DIANA E MURPHY US COURTHOUSE         31875 SOLON ROAD                          1009 LENNOX DRIVE 202
300 SOUTH FOURTH STREET                  SOLON OH 44139-3553                       LAWRENCEVILLE NJ 08648-2321
MINNEAPOLIS MN 55415-1320




1WORLDSYNC                               ACE PROPERTY AND CASUALTY INSURANCE       ACE PROPERTY AND CASUALTY INS CO CO
7777 WASHINGTON VILLAGE DR               COMPANY                                   CHUBB
STE 360                                  CO CHUBB INSURANCE                        202A HALLS MILL ROAD 2E
DAYTON OH 45459-3958                     PO BOX 382001                             WHITEHOUSE STATION NJ 08889
                                         PITTSBURGH PA 15250-0001




ALLIE KUBIK                              APEX                                      BEN BROWN COMPANY LLC
13284 AULDEN AVE                         9785 GATEWAY ROAD                         1724 HAMPSHIRE AVE
ROSEMOUNT MN 55068-4790                  ELK RIVER MN 55330-9595                   ST PAUL MN 55116-2456




INTERNATIONAL                            INTERNATIONAL
BUREAU VERITAS                           CENTURY DISTRIBUTION SYSTEMS              CHRISTINA GEISSLER
BLOCK 10 YANGTZE RIVER SCIENTIFIC        8F NORTH BUND BUS CTR 1050 DONGDAMING R   3606 S ANITA DRIVE
201 JINSHAN ROAD                         HONGKOU DIST SHANGHAI                     EAU CLAIRE WI 54701-7316
JIANGYIN JIANGSU CHINA 214400            CHINA 200082




CHUBB INSURANCE                          CLC COLLEGE LICENSING                     COMCAST BUSINESS
PO BOX 382001                            ATTN ROYALTY OPERATIONS                   PO BOX 60533
PITTSBURGH PA 15250-0001                 1075 PEACHTREE STREET SUITE 3300          CITY OF INDUSTRY CA 91716-0533
                                         ATLANTA GA 30309-3981




CHOICE FINANCIAL GROUP                   DAN STOCK                                 DB SPORTS SALES INC
CHOICE BANK CRISTEN PURDY                2565 FRY STREET                           22962 COUNTY RD Y
6210 WAYZATA BLVD                        ROSEVILLE MN 55113-2810                   GRANTSBURG WI 54840-9030
GOLDEN VALLEY MN 55416-1252
            Case 20-41592
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 249SERVED
                                            Filed
                                                VIA04/07/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/07/21 15:15:21    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  14 of 19 NOTICE THROUGH THE CM/ECF SYSTEM

DESIGN WIDE OPEN                         DICKE BILLIG CZAJA PLLC                 DMG CONSULTING
4839 57TH STREET SW                      100 SOUTH 5TH STREET                    2 SOUTH UNIVERSITY DRIVE
WAVERLY MN 55390-5505                    SUITE 2250                              PLANTATION FL 33324-3339
                                         MINNEAPOLIS MN 55402-1235




DROPBOX                                  DALLAS COWBOYS MERCHANDISING LTD        ECHO GLOBAL LOGISTICS
1800 OWENS STREET SUITE 200              MICHAEL D WARNER ESQ                    22168 NETWORK PLACE
SAN FRANCISCO CA 94158-2381              COLE SCHOTZ PC                          CHICAGO IL 60673-1221
                                         301 COMMERCE STREET STE 1700
                                         FORT WORTH TX 76102-4126




ECHO GLOBAL LOGISTICS                    EGJBAS LLC                              EXPEDITORS
ATTN JEFF SHORT                          6117 BLUE CIRCLE DRIVE                  1245 TRAPP ROAD SUITE 100
600 W CHICAGO AVE STE 725                SUITE 101                               EAGAN MN 55121-1289
CHICAGO IL 60654-2522                    MINNETONKA MN 55343-9178




EULER HERMES AGENT FOR ZHANGJIAGANG      FAIR LABOR ASSOCIATION                  FANATICS LICENSED GROUP LLC
UNITEX C                                 1111 19TH STREET NW SUITE 401           8221 EAGLE PALM DRIVE
800 RED BROOK BLVD                       WASHINGTON DC 20036-3603                RIVERVIEW FL 33578-8893
OWINGS MILLS MD 21117-5173




FANATICS LICENSED SPORTS GROUP LLC       FANATICS RETAIL GROUP DREAMS LLC        FANATICS RETAIL GROUP DREAMS LLC
4408 W LINEBAUGH AVE                     CAREN YEAMANS GENERAL COUNSEL           FANATICS INC
TAMPA FL 33624-5245                      225 WASHINGTON STREET THIRD FLOOR       MORGAN LEWIS BOCKIUS LLP
                                         CONSHOHOCKEN PA 19428-4122              1701 MARKET STREET
                                                                                 PHILADELPHIA PA 19103-2987



CM/ECF E-SERVICE
(+) FANATICS INC                         FED EX                                  FEDEX CORPORATE SERVICES INC
ATTENTION CAREN YEAMANS                  PO BOX 94515                            FEDEX EXPRESSGROUNDFREIGHTOFFICE
225 WASHINGTON STREET 3RD FLOOR          PALATINE IL 60094-4515                  3965 AIRWAYS BLVD MODULE G 3RD FLOOR
CONSHOHOCKEN PA 19428-4122                                                       MEMPHIS TN 38116-5017




                                                                                 CM/ECF E-SERVICE
FERMATA                                  FANATICS RETAIL GROUP DREAMS LLC        (+) GO INTELLECTUAL CAPITAL
PO BOX 74008946                          CO SOLOMON JONES SR VP CONTROLLER A     PO BOX 855596
CHICAGO IL 60674-8946                    8100 NATIONS WAY                        MINNEAPOLIS MN 55485-5596
                                         JACKSONVILLE FL 32256-4405




GREENE SPORTS ENTERTAINMENT              HOWARD NESS                             INDIANA UNIVERSITY
2 SOUTH UNIVERSITY DRIVE SUITE 321       4212 159TH STREET                       PO BOX 6268
PLANTATION FL 33324                      URBANDALE IA 50323-2399                 INDIANAPOLIS IN 46206-6268




INSOURCE MEDIA                           IOWA TRADEMARK LICENSING PROGRAM        IRS
15640 OAKHILL ROAD                       310 KHF                                 PO BOX 7346
MARINE ON ST CROIX MN 55047-9707         IOWA CITY IA 52242                      PHILADELPHIA PA 19101-7346
            Case 20-41592
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 249SERVED
                                            Filed
                                                VIA04/07/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/07/21 15:15:21    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  15 of 19 NOTICE THROUGH THE CM/ECF SYSTEM
                                         INTERNATIONAL                           INTERNATIONAL
J AMERICA                                JIANGGYIN HUAYOU MEDICAL MATERIALS CO   JIANGSU GTIG ESEN
445 E VAN RIPER ROAD                     LTD                                     16FA GUOTAI TIMES PLAZA RENMIN ROAD N
FOWLERVILLE MI 48836-7931                78 DONGSHENG WEST ROAD                  ZHANGJIANG JIANGSU CHINA
                                         JIANGYIN JIANGSU CHINA 214400




JIANGSU GTIG ESEN CO LTD                 JOE VALERIANI COMMISSIONS               JIANGSU GTIG ESEN LTD
CO BROWN JOSEPH LLC CHINA EXPORT         32 LOIS LANE                            BROWN JOSEPH LLC CO PETER GELDES
ATTENTION- PETER GELDES                  BILLERICA MA 01821-3167                 PO BOX 249
SCHAUMBURG IL 60159                                                              ITASCA IL 60143-0249




KMART HOLDING CORPORATION                LURIE LLP                               MAADE SEDDIKI
STEVEN J REISMAN ESQ                     2501 S WAYZATA BLVD                     3206 E LEXINGTON WAY 218
KATTEN MUCHIN ROSENMAN LLP               WAYZATA MN 55405                        MERCER ISLAND WA 98040-3286
575 MADISON AVENUE
NEW YORK NY 10022-2585




MARK BORDEAUX                            MARK MULDER                             MATT ZOLLARS
N76W23840                                14000 VALE CT                           9241 34TH AVE N
SUSSEX WI 53089                          EDEN PRAIRIE MN 55346-3016              NEW HOPE MN 55427-1764




MERRICK INC                              MICHAEL VALENZANO                       MICROSOFT
3210 LABORE ROAD                         300 HARMON FIELD ROAD                   ONE MICROSOFT WAY
VADNAIS HEIGHTS MN 55110-5130            TYRON NC 28782-9631                     REDMOND WA 98052-8300




MIKE SYKES                               MILL TEX SPORTSWEAR CORP                MINNESOTA DEPARTMENT OF REVENUE
11259 S WHITEHALL STREET                 3279 GRAND ISLAND BLVD                  MAIL STATION 5130
OLATHE KS 66061-8472                     GRAND ISLAND NY 14072-1216              ST PAUL MN 55146-5130




MVP LOGISTICS                            NASSER SHEIKH                           NFL PROPERTIES LLC NFL INTERNATIONAL
10205 10TH AVE N                         11601 SHADOW CREEK PKWY                 LLC
SUITE A                                  UNIT 111-524                            ATTN SENIOR VICE PRESIDENT OF CONSUMER
PLYMOUTH MN 55441-4939                   PEARLAND TX 77584-7283                  P
                                                                                 ATTN- OFFICE OF NFL LEAGUE COUNSEL CONS
                                                                                 345 PARK AVENUE
                                                                                 NEW YORK NY 10154-0004

                                         CM/ECF E-SERVICE                        CM/ECF E-SERVICE
NIELSON STUDIOS                          (+) NORTH MILL CAPITAL LLC              (+) NORTH MILL CAPITAL LLC
26515 TUCKER ROAD                        5401 GAMBLE DRIVE SUITE 200             MASLON LLP
ROGERS MN 55374-9162                     MINNEAPOLIS MN 55416-1560               3300 WELLS FARGO CENTER
                                                                                 90 SOUTH SEVENTH STREET
                                                                                 MINNEAPOLIS MN 55402



                                         CANADA
OMNI EGROUP                              OPEN TEXT CORPORATION                   OPEN TEXT GXS
6902 E 1ST STREET                        275 FRANK TOMPA DRIVE                   9711 WASHINGTON BLVD
SUITE 200                                WATERLOO ON N2L OA1                     SUITE 700
SCOTTSDALE AZ 85251-5347                                                         GAITHERSBURG MD 20878-7393
            Case 20-41592
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 249SERVED
                                            Filed
                                                VIA04/07/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/07/21 15:15:21    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  16 of 19 NOTICE THROUGH THE CM/ECF SYSTEM

PACIFIC EMPLOYERS INSURANCE COMPANY      PAX TAG LABEL                             PHIL MCCROCKLIN
CO CHUBB INSURANCE                       9528 EAST RUSH STREET                     6818 MCDEVITT DRIVE
PO BOX 382001                            SOUTH EL MONTE CA 91733-1551              DUBLIN OH 43017-8650
PITTSBURGH PA 15250-0001




PACIFIC EMPLOYERS INSURANCE COMPANY CO   RAHEEM BABLOLA                            ROUGH HOUSE ATHLETICS
CHUB                                     2352 ALLIGATOR CREEK ROAD                 1210 TOPSIDE ROAD
202A HALLS MILL ROAD 2E                  CLEARWATER FL 33765-2205                  LOUISVILLE TN 37777-5505
WHITEHOUSE STATION NJ 08889




SPS                                      STAR GARMENTS                             STEVE SHATT
PO BOX 205782                            11601 SHADOW CREEK PKWY                   1321 FIDDLENECK ST
DALLAS TX 75320-5782                     111-524                                   FORT WORTH TX 76177-3024
                                         PEARLAND TX 77584-7283




                                         INTERNATIONAL                             INTERNATIONAL
STEVEN J REISMAN ESQ                     THA 3 INTERNATIONAL                       THA 3 INTERNATIONAL
KATTEN MUCHIN ROSENMAN LLP               PLOT NO F362 B 2ND FLOOR                  PLOT NO F362 B 2ND FLOOR
575 MADISON AVENUE                       SITE INDUSTRIAL AREA                      KARACHI PAKISTAN 75300
NEW YORK NY 10022-2585                   KARACHI PAKISTAN 75700




INTERNATIONAL
THE ZHANGJIAGANG UNITEX CO LTD           THE ZHANGJIANGANG UNITEX CO LTD           TOM SCHAEFFER
YONGJIN ROAD SUITE 390                   CO ALAN COZZI VP COLLECTIONS SPECIALIST   1036 STEPHEN STREET
TANGQIAO TOWN                            EULER HERMES COLLECTIONS NORTH AMERICA    ALLEN TX 75013-6464
ZHANGJIANGANG CITY                       800 RED BROOK BOULEVARD SUITE 400C
JIANGSU CHINA 215600                     OWINGS MILLS MD 21117-5173



                                                                                   CM/ECF E-SERVICE
TARGET CORPORATION                       US BANK NA DBA ELAN FINANCIAL SERVICES    (+) UL
7000 TARGET PARKWAY NCF0324              BANKRUPTCY DEPARTMENT                     62045 COLLECTION CENTER DRIVE
BROOKLYN PARK MN 55445-4301              PO BOX 108                                CHICAGO IL 60693-0620
                                         SAINT LOUIS MO 63166-0108




ULINE                                    UNIMARK                                   UPS
PO BOX 88741                             1501 WEST 178TH STREET                    28013 NETWORK PLACE
CHICAGO IL 60680-1741                    GARDENA CA 90248-3203                     CHICAGO IL 60673-1280




CM/ECF E-SERVICE                         INTERNATIONAL                             INTERNATIONAL
(+) US TRUSTEE                           VERIQUALITY                               WOTA INTL LTD
1015 US COURTHOUSE                       1 QUEENS ROAD CENTRAL                     83 DES VOUEX ROAD CENTRAL
300 S 4TH ST                             HONG KONG CHINA                           HONG KONG CHINA
MINNEAPOLIS MN 55415-3070




                                                                                   INTERNATIONAL
WWE                                      XTREME APPAREL                            ZTIC
1241 EAST MAIN STREET                    21018 N 22ND STREET                       WUYUE PLAZA A YANGSHE TOWN
STAMFORD CT 06902-3520                   PHOENIX AZ 85024-5505                     ROOM A1612
                                                                                   ZHANGJIANGANG CITY JIANGSU CHINA
            Case 20-41592
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 249SERVED
                                            Filed
                                                VIA04/07/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/07/21 15:15:21    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  17 of 19 NOTICE THROUGH THE CM/ECF SYSTEM
CM/ECF E-SERVICE
(+) MARY SIELING                         PAUL L RATELLE                          GS1 US
150 SOUTH FIFTH STREET                   FABYANSKE WESTRA HART THOMSON           7887 WASHINGTON VILLAGE DRIVE
SUITE 3125                               333 S 7TH ST                            DAYTON OH 45459-3900
MINNEAPOLIS MN 55402-4221                SUITE 2600
                                         MINNEAPOLIS MN 55402-2437
            Case
ADDRESSES WHERE AN 20-41592     DocWERE
                   EMAIL IS PRESENT  249SERVED
                                           Filed
                                               VIA04/07/21    EnteredTHROUGH
                                                   "CM/ECF E-SERVICE" 04/07/21
                                                                             THE 15:15:21    Desc
                                                                                 UNITED STATES      Main COURT'S
                                                                                               BANKRUPTCY
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM. Document        Page 18 of 19
Sarah J Wencil                          (U.S. Trustee)                          Paul L. Ratelle
US Trustee Office                       US Trustee                              Fabyanske Westra Hart & Thomson
Suite 1015 U.S. Courthouse              1015 US Courthouse                      333 S 7th St
300 South Fourth Street                 300 S 4th St                            Suite 2600
Minneapolis, MN 55415                   Minneapolis, MN 55415                   Minneapolis, MN 55402
                                        represented by:
Sarah.J.Wencil@usdoj.gov                Michael R Fadlovich                     pratelle@fwhtlaw.com
                                        US Trustee Office
                                        1015 US Courthouse
                                        300 South Fouth St
                                        Minneapolis, MN 55415

                                        michael.fadlovich@usdoj.gov




The Comet Clothing Company, LLC         (Trustee)                               (Interested Party)
6117 Blue Circle Drive                  Mary Sieling                            North Mill Capital LLC
Suite 100                               150 South Fifth Street                  c/o Maslon LLP
Minnetonka, MN 55343United States       Suite 3125                              3300 Wells Fargo Center
Tax ID / EIN: XX-XXXXXXX                Minneapolis, MN 55401                   90 South 7th Street
(Debtor 1)                              represented by:                         Minneapolis, MN 55402
represented by:                         Mary Sieling                            represented by:
FABYANSKE, WESTRA, HART & THOMSON PA    401 Second Ave N                        Amy J. Swedberg
333 SOUTH SEVENTH ST                    Ste 400                                 Maslon LLP
STE 2600                                Minneapolis, MN 55401                   3300 Wells Fargo Center
MINNEAPOLIS, MN 55415                                                           90 S 7th St
                                        mary@mantylaw.com                       Minneapolis, MN 55402
pratella@fwhtlaw.com
                                                                                amy.swedberg@maslon.com




Menachem O Zelmanovitz                  (Interested Party)                      Go Intellectual Capital, LLC
Zelmanovitz & Associates PLLC           NFL Properties, LLC                     800 Lasalle Ave
1211 Avenue of Americas                 c/o DeWitt LLP                          Ste 1620
40th Flr                                2100 ATT Tower                          MINNEAPOLIS, MN 55402
New York, NY 10036                      Minneapolis                             (Consultant)
                                        represented by:                         represented by:
                                        David A. Orenstein                      Paul L. Ratelle
                                        DeWitt Mackall Crounse & Moore S.C      Fabyanske Westra Hart & Thomson
                                        1400 AT&T Tower                         333 S 7th St
                                        901 Marquette Ave                       Suite 2600
                                        Minneapolis, MN 55402                   Minneapolis, MN 55402

                                        dao@dewittmcm.com                       pratelle@fwhtlaw.com




Edwin E Smith                           Will Martin                             Clara Kollm
Morgan, Lewis & Bockius                 Dorsey & Whitney LLP                    Morgan, Lewis & Bockius
One Federal St                          50 South Sixth Street                   1111 Pennsylvania Ave NW
Boston, MA 02110-1726                   Suite 1500                              Washigton, DC 20004-2541
                                        Minneapolis, MN 55402

                                        martin.will@dorsey.com
            Case
ADDRESSES WHERE AN 20-41592     DocWERE
                   EMAIL IS PRESENT  249SERVED
                                           Filed
                                               VIA04/07/21    EnteredTHROUGH
                                                   "CM/ECF E-SERVICE" 04/07/21
                                                                             THE 15:15:21    Desc
                                                                                 UNITED STATES      Main COURT'S
                                                                                               BANKRUPTCY
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM. Document        Page 19 of 19
Andrew J Gallo                          J Kevin Fee                             (Interested Party)
Morgan, Lewis & Bockius                 Morgan, Lewis & Bockius                 Fanatics Retail Group (Dreams), LLC
One Federal St                          1111 Pennsylvania Ave NW                represented by:
Boston, MA 02110-1728                   Washington, DC 20004-2541               Monica L. Clark
                                                                                Dorsey & Whitney LLP
                                                                                50 South Sixth Street
                                                                                Suite 1500
                                                                                Minneapolis, MN 55402-1498

                                                                                clark.monica@dorsey.com




Will Martin                             Clara Kollm                             Andrew J Gallo
Dorsey & Whitney LLP                    Morgan, Lewis & Bockius                 Morgan, Lewis & Bockius
50 South Sixth Street                   1111 Pennsylvania Ave NW                One Federal St
Suite 1500                              Washigton, DC 20004-2541                Boston, MA 02110-1728
Minneapolis, MN 55402

martin.will@dorsey.com




J Kevin Fee                             (Interested Party)
Morgan, Lewis & Bockius                 Fanatics Inc.
1111 Pennsylvania Ave NW                represented by:
Washington, DC 20004-2541               Monica L. Clark
                                        Dorsey & Whitney LLP
                                        50 South Sixth Street
                                        Suite 1500
                                        Minneapolis, MN 55402-1498

                                        clark.monica@dorsey.com
